Consolidating stability and prosperity in the Western Balkans - Situation in Bosnia and Herzegovina (debate)
The next item is the joint debate on the Western Balkans, and specifically the report by Mrs Ibrisagic, on behalf of the Committee on Foreign Affairs, on consolidating stability and prosperity in the Western Balkans and the statements by the Council and the Commission on the situation in Bosnia and Herzegovina.
rapporteur. - (SV) Madam President, it is almost 15 years since the end of the war in Bosnia and almost exactly ten years since NATO's bombing campaign forced Serbian forces to leave Kosovo. In December, it will also be 17 years since I, myself, came to Sweden as a refugee from the war that set my former homeland alight and made bitter enemies of the Bosniaks, Croats and Serbs who had previously lived together as neighbours. The fact that neither Bosnia, Kosovo nor any of the other countries in the Western Balkans has relapsed into war since then is entirely down to the EU and NATO. However, even though the weapons have fallen silent, the legacy of the war lives on in politics and society in the region. The only chance for people in these countries to overcome their past is for them to continue along the path towards EU membership. Only the carrot and the stick that constitute the key dynamics of the accession process can get the governments of these countries to focus on carrying out the work and the reforms which, once and for all, can consolidate stability and prosperity in the Western Balkans.
In the report that I have written on this subject, and which the European Parliament will vote on tomorrow, I examine the various initiatives and projects that the EU and its Member States are involved in in one way or another in order to attempt to develop societies that are prepared to meet the stringent requirements of EU membership. I do not intend to go into the details of the report here, but there are two things in particular that I would like to highlight.
The first is that there is a fundamental difference between the countries currently involved in the enlargement process and those which acceded in 2004 or 2007. The countries of the Western Balkans were ravaged by full-scale war and ethnic cleansing little more than a decade ago. Fortunately, the same cannot be said of Hungary, Estonia or Romania. However, this means that the EU cannot simply copy the handbook from previous enlargements and apply it to the Balkans. An example of this that I mention in my report relates to the prohibition on the extradition of suspected criminals facing indictment in other countries. Such prohibitions are currently in force in all of the Balkan countries, but the EU is currently making no demands for their abolition. The justification for this is that no similar demands were made of Slovakia or Poland, for example. It should be obvious why this analogy is not valid. I would think that there are extremely few suspected war criminals hiding from justice in Slovakia, but I can tell you that there are considerably more in Serbia and Bosnia. Justice is the basis on which reconciliation can be built. Impunity for war criminals is completely unacceptable, and I therefore wish to urge the Commission and the Member States to once again raise the issue of the possibility of getting the countries in the region to take steps towards a coordinated abolition of these prohibitions.
The second matter I would like to highlight is that the accession process is, as I have mentioned, very stringent and demanding - and so it should be. If we do not make stringent demands and insist on them being met in full we will not actually achieve any real results. When the requirements are already so stringent and difficult to meet, the last thing we should do is to throw more spanners in the works for those countries who wish to become members, spanners that have nothing to do with the ability of those countries to meet the EU's membership criteria.
I am also thinking about those who claim that the EU is already full and that it cannot, for the foreseeable future, accept any more members. Although, as I point out in my report, it would, technically speaking, be perfectly possible to continue to accept new Member States, even if the Treaty of Lisbon were not to enter into force, doing so requires political will, and it is this that it is my job and that of my fellow Members here in Parliament to create.
President-in-Office of the Council. - (CS) Madam President, ladies and gentlemen, I am grateful to the European Parliament for organising this important discussion this afternoon. I read with great interest the report of Anna Ibrisagic on future stability and prosperity in the Balkans and the draft resolution on Bosnia Herzegovina drawn up by Doris Pack. The Council agrees with much that is said in the report and we share many of the opinions and concerns expressed in connection with the situation in Bosnia Herzegovina.
I would like to focus my introductory comments directly on Bosnia Herzegovina because stability there is vital for the future of the Western Balkans as a unit, and also because the current situation continues to cause concern. The Council has been active both in formulating and implementing a strategy supporting the security and integrity of Bosnia Herzegovina, and in backing the reforms needed for ensuring a peaceful and prosperous future. Therefore I cannot accept the assertion that the Council is not paying enough attention to Bosnia Herzegovina.
We all know that we are still living with the consequences of the tragic events of the 1990s, as Mrs Ibrisagic has also mentioned here. Bosnia Herzegovina, which for decades was a symbol of peaceful coexistence of nations, cultures and religions became an area of devastating conflict. Since then the EU's policy has been to work on stability and reconciliation based on the promise of a European future for the entire Balkan region. Despite this we are still frequently confronted with fiercely nationalistic rhetoric aimed at reinforcing national differences in Bosnia Herzegovina and at preventing national reconciliation. The passage of time has not yet resolved these conflicts and neither has it healed wounds between the three nations that make up Bosnia Herzegovina.
It is nevertheless surprising that the nationalist rhetoric and opinions go together with the common interest of all Balkan communities and their political representatives in a European future for Bosnia Herzegovina. The inhabitants of Bosnia Herzegovina are simply struggling for a safer life and prosperity. They want to move ahead and they rely on their country becoming integrated into European and other structures as a guarantee of future stability. Although local political leaders talk a lot about Bosnia Herzegovina's future in the EU, it is difficult to see any real commitment to this agenda from their actions. The conflict between interest in a more European orientation and nationalism creates a real risk that while the rest of the Western Balkan region moves forward, Bosnia Herzegovina will be left behind, bound up in its internal conflicts.
Concerns over such future developments in Bosnia Herzegovina have meant that the country remains at the top of our action agenda and the focus of constant attention. Bosnia Herzegovina has been and continues to be the subject of intense negotiations at all levels of the Council. The Commission and secretariat of the Council are developing their contacts with partners in the country in an effort to take the political process forwards and to help Bosnia Herzegovina keep in step with the rest of the region. Member States are supplementing the European agenda through their own efforts at a bilateral level. We also very much appreciate the attention given to Bosnia Herzegovina by this Parliament. I would like to express my gratitude to the many MEPs here today who have supported all of the actions promoting stability and political maturity in Bosnia Herzegovina.
The EU continues to promote a European future for the whole region, including Bosnia Herzegovina. However, fulfilling the criteria for EU accession demands considerable efforts. It means developing a consensual approach and being prepared to make far-reaching changes. This is not something that can be achieved overnight. It amounts to nothing less than a complete political, economic and social transformation.
Bosnia Herzegovina must carry out significant changes to its internal structures and decision-making processes. We are disappointed about the absence of progress within the framework of the Bosnian Council of Ministers and Parliamentary Assembly. They are lagging far behind what is needed. National bodies urgently need to be strengthened and improved on an operational level in a way that will start to bring real results, including substantial progress in EU-related programmes. This is essential, because the EU can deal with Bosnia Herzegovina only as a whole, and not with its individual parts. The priorities of the European partnership are also clear. The Union is always prepared to help but it cannot and it will not take on tasks which belong to the politicians in Bosnia Herzegovina.
Despite the continuing nationalist political agendas, we realise that compromise and agreement are possible in Bosnia Herzegovina. We saw this earlier in the adoption of the two police laws, for example, which prepared the ground for signing the Stabilisation and Association Agreement, or the solution of the Brcko issue, which marked the accomplishment of one of the essential objectives defined by the Council for Peace Implementation. However, even in these cases, progress was always achieved and agreements were signed at the last minute and under considerable pressure from the international community.
A much more mature approach is required. It is of the utmost importance that local political leaders behave responsibly, show some initiative and are aware who Bosnia Herzegovina really belongs to and who is really responsible for its future. The inhabitants of Bosnia Herzegovina deserve a better result from the votes they cast in the ballot box. This is an aspect which you, as politicians, can help to bolster more than anyone else. Such a development would lead to a significant advance as far as the presence of the international community in Bosnia Herzegovina is concerned. Change is essential. So many years have passed since the signing of the peace agreement and Bosnia Herzegovina must now stand on its own two feet, abandon its "protectorate” way of thinking and become a credible and fully-fledged state. In order to achieve this aim, the Council for Peace Implementation, acting on behalf of the international community, drew up the list of five objectives and two conditions which Bosnia Herzegovina must fulfil before any change can be achieved. This constitutes a real test of maturity and it is fully supported by the EU.
The 5+2 list is not just another catalogue of supplementary terms and conditions. It is a carefully compiled list of requirements which are fundamental if Bosnia Herzegovina is to be transformed into a modern and fully-fledged state, allowing the presence of the Office of the High Representative to be brought to an end. Every modern state needs a properly functioning legal system, effective taxation authorities, the resolution of all issues connected with government assets and equal access to a constitutional court for all citizens.
We have already welcomed many times last November's Prud declaration by the three political leaders in which they made a commitment to work together in supporting the development of Bosnia Herzegovina. We support the agreements which have been achieved and we urge the political representatives to continue their efforts with a view to the next meeting of the Council for Peace Implementation's management committee, which will take place at the end of June. I firmly believe that unresolved issues relating to government assets can be resolved and should not become an obstacle to a solution. However, initiatives at a political level require broader support. For this reason I would like to urge society as a whole in Bosnia Herzegovina to become part of the reform effort. The role of the media in particular should be more constructive.
The mission of the EU is clear. It is supremely important for the political leadership in Bosnia Herzegovina to cooperate even more closely in order to overcome historical differences and to lead their country towards closer integration with Europe. The EU will always be willing to help in this effort which is essential not only for Bosnia Herzegovina itself but also for the broader stability and security of the region. I know that in this process we can count on the support of members of this Parliament. Ladies and gentlemen, I remain grateful to you for this support.
Member of the Commission. - Madam President, I am glad that the Western Balkans are back on the European Parliament's agenda this week. In recent years a steady stabilisation in the region has taken place, not least thanks to the region's European perspective, with the ultimate goal being EU membership once the conditions have been met by every country. Croatia's negotiations are quite far advanced. The former Yugoslav Republic of Macedonia is a candidate looking forward to opening its negotiations, and we have a network of Stabilisation and Association Agreements in place. Stability in Kosovo was maintained throughout last year's important developments.
We must not put these achievements at risk through any kind of complacency or distraction by other - sometimes perhaps more urgent - matters. Many will have questions about EU enlargement in the middle of an economic crisis, and discussions are likely to intensify as we approach the next elections for this Parliament.
This is understandable and I, for one, feel the pain of our citizens concerning their future, jobs and welfare. At the same time, let us not make EU enlargement a scapegoat for something it is not responsible for. We should not make it a scapegoat for our own domestic economic and social problems. Therefore, a well-informed public debate is essential to keep us all engaged and making progress in this important region.
There have been calls for consolidation of the European Union. This is exactly what we have been doing for the past years since the renewed consensus on enlargement which was adopted by the European Council and endorsed by the European Parliament in December 2006. The key of this renewed consensus is not to take on new commitments but to stick to the existing commitments and respect them. In other words, if the countries of the Western Balkans fulfil the established conditions, they can move towards EU membership.
In this context, I very much welcome Mrs Ibrisagic's report. It rightly emphasises the fundamental importance of offering the Western Balkans a European future. It is the main driving force of much-needed reform and greater stability in the Western Balkans. Ten years after the horrific events in Kosovo, we should remind ourselves of the power of the European perspective. It still helps today to consolidate stability and peace in a region that is, effectively, our own front yard - not back yard, but front yard.
We cannot take a sabbatical from our work for peace and stability in the continent. While the European Union pursues its own institutional reform, we need to keep on working in parallel on a carefully managed and gradual accession process in the Western Balkans that strengthens both the institutions and civil society there.
The accession negotiations with Croatia have, until recently, been going well. This is why the Commission proposed, in November 2008, an indicative road map to reach the final stage of accession negotiations by the end of 2009, provided Croatia fulfils the conditions. There is still plenty of work to do, and many reforms need to be stepped up by Croatia. Unfortunately, the negotiations are currently blocked because of the border dispute between Croatia and Slovenia. This is a bilateral issue which has de facto become a European problem.
Since January, working closely with the Czech Presidency and the trio of the Czech, French and Swedish Governments, I have taken the initiative to help facilitate a solution. The aim is to find a solution to the border issue and allow for the continuation of Croatia's EU accession negotiations. This is still work in progress and we have needed a great deal of patience and determination to keep up the momentum and progress. We had a full day of talks yesterday with the foreign ministers of Slovenia and Croatia, as well as of the trio countries. I want to believe that we are close to finding a way forward and overcoming these obstacles so that we can continue Croatia's EU accession negotiations shortly.
Concerning the former Yugoslav Republic of Macedonia, I welcome the overall satisfactory conduct of the presidential and municipal elections. Over the past months we have insisted on the importance of these elections for the country's European future. The country has responded positively to our message, thus confirming its willingness to move forward in its accession process. However, the key priorities for reform should not be forgotten. It is indeed now time to step up efforts in order to meet the benchmarks which have been set for the opening of accession negotiations.
I would like to thank Doris Pack for her motion and welcome the opportunity to discuss Bosnia and Herzegovina with you today, at a very crucial moment. Last year, Bosnia and Herzegovina made progress on the path of European integration, especially through the signature of the SAA and the entry into force of the interim agreement. There have been positive developments in recent months as well, including the Prud Agreement, progress on the Brcko issue and steps towards a census in 2011. Also, the implementation of the SAA interim agreement is broadly on track.
While we need to be firm on the fulfilment of the '5+2' conditions for the closure of the Office of the High Representative, there is now a possibility that they could met in the coming months. Recent steps towards the establishment of a state property inventory are also positive in this regard.
However, here, as for the rest of the region, there is no room for complacency. Overall reform has remained slow, including on the key EU priorities, and challenges remain. Nationalist rhetoric is still very present, creating unnecessary political tensions. This needs to change if Bosnia and Herzegovina wants to continue its progress towards the European Union and avoid falling behind its neighbours.
The Serbian Government remains committed to advancing on its European agenda, and there have been a number of positive developments recently. It will be essential, however, as the country is increasingly feeling the negative effects of the global financial crisis, that key reform measures are not overlooked. The process of structural adjustment must continue and the country needs to follow through its commitments, particularly in the area of judiciary and the rule of law.
We are currently examining ways in which to alleviate the impact of the financial crisis, working closely together with my colleague, Joaquín Almunia. For instance, we are looking at our IPA programme, for which we are considering converting part of the 2009 national envelope into direct budgetary support, also with the support of the international financial institutions.
We appreciate Parliament's sustained support for the EU's efforts in Kosovo, which remains a European priority and central to regional stability. The European Council has repeatedly confirmed that Kosovo shares a European perspective with the rest of the Western Balkans. The Council has asked the Commission to use Community instruments to promote economic and political development and to propose measures to advance in that direction.
This autumn, the Commission will present a study to this effect. We shall examine how Kosovo can progress as part of the wider region towards integration with the European Union in the context of the stabilisation and association process.
Finally, looking at 2009 overall and the Western Balkans region as a whole, there has been quite good progress in the area of visa liberalisation, which proves to my mind that, when the incentives are right, the countries respond with effective reforms. This is most likely the single EU policy area that matters most to the ordinary people - the ordinary citizens - of the Western Balkans. We hope to table a proposal for visa-free travel by the end of the Czech Presidency for those countries that are most advanced in this field and have fulfilled the established conditions. This could enable decisions by the Council to achieve visa-free travel for the most advanced countries by the end of 2009.
Dear friends, I count on your support on this essential visa issue as well as, more broadly, on the European perspective of the Western Balkans.
draftsman of the opinion of the Committee on International Trade. - (NL) In its opinion in Mrs Ibrisagic's praiseworthy report, the Committee on International Trade underscores the importance of a tangible prospect of EU membership for the political and economic development of the Western Balkan states.
Given that it is possible to observe a monopolistic market power in essential economic sectors in the region, such a situation erects a twofold obstacle, certainly when this goes hand in hand with party political ties. Internal development is stagnating and European businesses are staying away. The prime example of this is the unimpeded rise of Delta Holding in Serbia, with its influential director Miroslav Mišković as the 'octopus' at its head. The Commissioner met him back in October.
I ask the Commission, what countermeasures have you taken so far vis-à-vis Belgrade? Back in May 2007, a leaked report from the US embassy there had called for an urgent end to Delta Holding's monopoly, both in Serbia's own interests and for the sake of the country's European integration. The Commissioner spoke of an engine of development. I must say that there is a great deal of sand in that Serbian engine.
on behalf of the PPE-DE Group. - (DE) Madam President, ladies and gentlemen, in the autumn of last year, we gave up all hope that, following the so-called Prud Agreement between the representatives of the three main parties in Bosnia and Herzegovina on joint political steps in numerous political fields, something really would change in political life. Where are we today? For the most part they were empty promises which, on closer inspection, evaporated into thin air. The ethnic division in Bosnia and Herzegovina has deepened. The lack of trust has increased. People are being manipulated through irresponsible policies based on purely ethnic criteria, instead of the real problems being tackled. Everyone in Bosnia and Herzegovina needs the chance of a good education, everyone needs a good judicial system, they need jobs; in short they need the hope of a better future.
The EU has been helping this country for years with a great deal of money and with manpower, but they obviously also need state administration structures which can take up and use these. I would like to mention three important points. The question of state ownership must be resolved. Constitutional reform must be tackled on the basis of a broad political and social consensus. Only the entire state of Bosnia and Herzegovina can accede to the European Union.
The road map for visa liberalisation must be completed. The citizens, like their politicians, want to be able to travel freely. So the politicians should ensure that the green light is given at the end of this year. Every citizen needs a functioning judicial system, not one that dispenses one sort of justice in one case and another in another. Frustration is spreading everywhere. Civil society urgently needs to have a stronger voice in all areas, in order to remind the politicians of their job.
However, it is difficult to come out of cover, because the party political network extends over the entire country. The few jobs which may be on offer depend on the goodwill of the parties. We wish the High Representative the best of luck in untying the Gordian knot of the politicians' passivity, laissez-faire and laissez-aller, so that peace and stability can finally return and the people's future becomes rosier than it is at present.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, first I should like to thank both rapporteurs on behalf of the Socialist Group in the European Parliament. Good reports have again been produced here and will have broad support.
I should like to pick up on what Commissioner Rehn said, because it seems to me that it was the most important message in today's debate; namely, that the process of the integration, the rapprochement of the countries of southeast Europe should not be interrupted, not only in the interests of these countries, but also in our own interest. The Commissioner said that you need to be realistic in the Commission. Perhaps in this Parliament we could be a bit more idealistic but, in the final analysis, we too must be realistic. It is a long and difficult road and the objective will not be achieved overnight. That is why the comments which I hear from a few people, along the lines of 'let Croatia join and that will put an end to it for some time', are the wrong signal. Nothing that Mrs Pack called for and rightly demanded will come about if people there have the feeling that, come what may, they are not welcome in this European Union and their accession will be dragged out anyway.
The second point is that we must say loud and clear that the bilateral problems which currently concern us, at least the procedure, the process, should be resolved in the same way as bilateral questions; in future, they should be dealt with before negotiations commence, so that they do not encumber the entire negotiation procedure.
Thirdly, what the minister said is also very important. We cannot do the work of the politicians and the people in the country for them. The people in the country need to do their own work. As Doris Pack said, the political forces must resolve their own problems. That will then open the path to the European Union and this path must depend on the performance of these countries and not on our willingness. Our willingness must be there.
on behalf of the ALDE Group. - (DA) Mr President, the main thrust of Mrs Ibrisagic's resolution on the Western Balkans is perfectly clear. She has emphasised the correlation between reforms in the region and the countries' likelihood of accession to the EU. This is the dynamic that we applied so marvellously during the last major enlargement of the EU. The resolution identifies a number of practical areas where these countries could improve their performance, as well as the many notorious problems besetting the region. However, for me it is equally important today to point out to these countries, their politicians and peoples that they must keep their side of the bargain. They, too, must take an active part in the process, because it is not just the European Union that is expected to come up with the goods. In addition, the integration process must also be promoted from within these countries. What this means is that they must combat corruption and crime and create a strong civil society and knowledge-based economies and societies. That is the process we would like to see taking place, so that we may look forward to all countries of the Western Balkans becoming fully-fledged members of the European Union one day, which will be the foundation of ensuring peace, security and cooperation - in that part of Europe, too.
Mr President, there is no question of us approving such a report. Firstly, its constant references to the Treaty of Lisbon are unacceptable, as this treaty has not been ratified and, no doubt, never will be. You have to face up to it: the enterprise aimed at introducing pure and perfect supranationality, launched eight years ago by the great Giscard convention, has well and truly been aborted.
Above all, we are unable to accept the ironic tone of a report whose very title, 'Consolidating stability and prosperity in the Western Balkans', is stupefyingly hypocritical. A stupefying report, in fact, which, with the obvious intention of preparing for the accession of new countries, notably Bosnia, so-called Macedonia, Albania, and - why not? - Kosovo too, speaks as if the current situation in the Balkans were stable, completely ignoring the terrible game being played by two major powers, the United States and Germany, which have painstakingly participated in the political break-up of the whole region.
To achieve this break-up, I would remind you that NATO forces went so far as to bomb Belgrade, the capital city of a European state. The forthcoming tenth anniversary of this sinister episode will, of course, be passed over in silence, but I am determined to recall it here.
Kosovo is the symbol of this enterprise of political break-up. It is easy to see the advantage that these powers may gain from such an area of lawlessness, open to all sorts of trafficking and, being at the heart of our continent, such an appropriate place, of course, to install military bases.
However, Kosovo reveals the true face of a policy aimed at the balkanisation of Europe. This is a Europe in the German style, a Europe of regions or ethnic groups, this Europe with a hundred flags which, by eliminating the States, will gradually eliminate the popular wills in order to disarm the peoples and deliver them up to oligarchies of every hue.
The report passes over all that in silence. It is in silence, under cover of the usual shroud of good intentions, that Europe is being balkanised and neutralised to the point where it disappears from history. It is, however, history that will judge all of that. In the meantime, ladies and gentlemen, I shall leave you to your works.
Mr President, the Ibrisagic report of course emphasises that stability in the Western Balkans is our major priority. In fact, in my opinion, EU membership is the glue which binds the region together in peace and stability. We still expect Croatia to be the next country to join the EU, if Slovenia settles its border dispute, unless of course tiny Iceland is fast-tracked in beforehand.
However, in reality things are slightly more tricky, with post-Dayton Bosnia and Herzegovina still far from becoming a true nation and with Greece blocking Macedonia's progress over the name issue. Added to this we have the credit crunch and German and French general objections to any further enlargement without the Lisbon Treaty being ratified, though in my view this is merely a pretext to stop all enlargement.
The decision by many EU countries and the US to recognise Kosovo as an independent country has also created new dividing lines in a region that has suffered so grievously from division in the past. We know already that Kosovo is unable to join the EU, as some Member States will not recognise it, and there is a similar story about joining the UN. In contrast, neighbouring Serbia, Montenegro and Macedonia are progressing slowly towards eventual EU membership. Thus Kosovo could end up as an isolated enclave, deprived of EU membership but bankrolled by EU taxpayers for decades to come.
The attempt to solve an issue by international unilateral fiat has caused more problems than it has solved, especially in the region itself. A more balanced and measured approach could have ultimately enabled the people of Kosovo to enjoy the benefits of EU membership. Patience in all matters is a virtue, not least in foreign policy.
- (CS) Ladies and gentlemen, even in a time of economic crisis the EU must not forget the commitment it made to the countries of the Western Balkans in terms of future EU expansion. Therefore I welcome this debate and the clear confirmation of the commitment to future expansion. European integration is in the vital interests of all the inhabitants of Bosnia and Herzegovina, the country we are paying special attention to in today's debate. In this context it is necessary to state that the promise of EU membership was offered to Bosnia and Herzegovina as one country and not to its constituent parts. For this reason - and we have repeated this many times here - the effective reforms required for entry into the EU must be implemented. The constitutional reform of Bosnia and Herzegovina should result in the existence of a functioning centralised state with the appropriate legislative, budgetary, executive and judicial powers enabling it to maintain a functioning single market, to pursue political, economic and social cohesion and to defend the country's interests abroad including, one day, as a member of the EU. I would like to end by calling on the countries of Western Balkans, the Council and the Commission to increase their efforts to abolish the visa regime. Visa-free contacts and the free movement of persons would be a great help to the Western Balkan countries on their path to EU membership.
(NL) I will only go into the subject of Bosnia and the resolution by Mrs Pack that we will be very pleased to support tomorrow.
Talking about Bosnia is always frustrating, and I am pleased that the Commissioner has also been able to mention a few positive points with regard to developments in Bosnia. Nevertheless, you sometimes wonder whether the glass is half full or half empty. I even wonder at times where the glass is, when it comes to Bosnia.
Mr Swoboda has just said that a problem with developments there is that one has the feeling that, no matter what changes are made there, the country will still not accede to the Union. Yet when I speak with people there, I get exactly the opposite impression, namely that they are saying, 'Even if we change nothing, we will still join because they want to have us there so badly'. Whichever of the two misconceptions we are talking about, we must get rid of them both.
If reforms are made there and if people get down to working on a respectable legal system and on combating bureaucracy, then a European future is realistic, but if that does not happen, then it is not. This message must be communicated clearly, and it seems to me that Mrs Pack's resolution succeeds superbly in doing just that.
(FR) Mr President, stability and prosperity in the Balkans, that is one objective - that is the objective - because behind all this is the question of peace in our area.
Yes, the accession process is a tool, but it should not slowly turn into Penelope's shroud, where we unravel at night that which we have woven during the day.
The Balkans' natural vocation is to join the European Union. That is a clear political will; that is a light which, especially for the people, constitutes a signal.
I am not talking about enlargement, but what is needed, above all, is to encourage the integration of the countries and the regions in the Balkans. Yes, we need to show that we are demanding, that we demand democracy and justice, but to use these demands continuously to reject integration is, in my view, a basic political error. I cite as proof these issues, among others, of bilateral conflicts. We have to agree - and this appears in the report - a process for settling bilateral problems, but without for all that blocking the accession process. That is one way to build and to rebuild our European Union, enlarged to include all the Balkan countries.
(DE) Mr President, I should like to thank Commissioner Rehn for giving us an overview of the Western Balkans again today.
I have just returned from Macedonia and Kosovo and should like to address three points. The first is the disunity of the European Union. If it persists in the common foreign and security policy, we shall have no stability and no overcoming of ethnic divides in the Balkans.
Secondly, the strategy of the German conservatives in the CDU has dropped on the Balkans like a bomb as it were, because it divests the European perspective of credibility and, if the European election campaign is fought like that, there will again be conflict in the Balkans.
Thirdly, and this is why we should act now, not only to maintain the perspective, but also to make it realisable: Greece must lift the blockade in NATO to Macedonia's membership and we must unite in recognising the independence of Kosovo, otherwise our EULEX mission will suffer.
(NL) Bosnia and Herzegovina is in actual fact a pocket-sized Yugoslavia, a federation in which different peoples must choose between living together peacefully or battling out internal conflicts over the territory.
Since Yugoslavia fell apart in 1992, attempts have been made to turn Bosnia and Herzegovina into a unitary state, but to no avail. I expect this will not be possible in the near or distant future. Agreement among the three peoples and their political leaders on effective governance is possible only when nobody feels threatened any more by the others or by the outside world. Only when the EU's High Representative and foreign soldiers have withdrawn from this country will a compromise be possible. Until then, the stagnation will persist.
Therefore I am not voting in favour of the proposed resolution on this country, which can only lead to the continuation of the protectorate and thus of stagnation. We must bear in mind that Bosnia and Herzegovina is inhabited principally by three peoples, none of whom constitutes a majority in that country and some of whom feel connected to Serbia, a part with Croatia, while others want to stress a specifically Bosnian identity. We must take that into account.
(BG) Mr President, it is a pleasure for me to be participating in the discussion of this document, which highlights that the best basis for the future of all the countries in the region is their full integration as Member States of the European Union.
The Balkans has been and always will be a European region. Promoting cooperation at regional level should also be one of the European Union's fundamental policies. I want to focus attention here on the need to support interparliamentary dialogue at regional level as an important element in the process of European integration.
The EU Member States in the region can play an important role in this process. Support for the activities of the Regional Centre for Cooperation is particularly important, which is successfully continuing and upholding the policies and principles of the Stability Pact for turning the Western Balkans region into an area of security and stability.
I support the lifting of the visa regime as an important step towards the integration of the Western Balkans.
President-in-Office of the Council. - (CS) Mr President, ladies and gentlemen, I would like to thank you for a very useful debate. I am also delighted that the EU Member States have given their general backing to the idea of visa liberalisation with the West Balkan countries. I would like to express my wholehearted agreement here with the statement of Mr Rouček, who made a very powerful appeal in this regard, as the strengthening of personal contacts between citizens of West Balkan countries and citizens of the EU is surely a positive step which will help to overcome the sense of isolation that some of these states feel and which will help create a Europe without barriers. I also firmly believe that the economic crisis we find ourselves in today must not become an excuse for slowing down the expansion process, as speakers such as Mr Rouček have also said here. On the contrary, it is particularly important for the stability of the region that the process does not lose momentum.
I am also delighted that progress has been achieved in negotiations over Montenegro's application to join the EU, which the Council has just handed over to the Commission for drafting. The presidency considers this step to be a very important signal to the whole region. We also consider the unblocking of the accession talks with Croatia to be important. We consider it unhelpful for the expansion agenda to be burdened with bilateral issues. Progress over European integration with Serbia continues to be a challenge and it is conditional upon full cooperation with the relevant international tribunal, including the arrest and handover of the remaining accused. The presidency is working hard for the provisional agreement on trade and commercial matters to be applied from the EU side as well for the ratification process of the Stabilisation and Association Agreement signed last year to begin. The importance of the stabilisation and association process for reform in Serbia and for supporting the predominantly pro-European government is beyond dispute. The presidential and local elections in the Former Yugoslav Republic of Macedonia have met most of the international standards and generally recognised conditions for the free and democratic conduct of elections. However, it is clear that without a solution to the bilateral dispute over the country's name its progress down the path to candidate status will remain minimal.
As far as Bosnia and Herzegovina is concerned, the country must move forward. Dependency on the international community is not helpful but rather erodes the principle of responsibility and takes responsibility away from local politicians, as Mr Swoboda so rightly pointed out here. I would like to take this opportunity to call on the political leaders of Bosnia and Herzegovina to join forces actively with the aim of leading their country towards a better future. It is counterproductive to go back to politics based on ethnic principles, as Doris Pack so aptly put it. The planned transfer from an Office of the High Representative to a strengthened Office of the Special Representative of the EU does not mean that either the international community or the EU is quitting Bosnia and Herzegovina. On the contrary, the EU is there to help and it is fully aware of the fact that Bosnia and Herzegovina is not just another candidate but is actually a very specific case with very sensitive issues and problems. As part of its strategy the EU is planning to create an office and a policy for peace and it will be ready to take over all coordination activities from the international community in Bosnia and Herzegovina. However, we will do that only when Bosnia and Herzegovina itself demonstrates that it is ready for such a significant qualitative change. The first major step towards Europe was taken with the signing of the Stabilisation and Association Agreement, but that was just the beginning. We are prepared to continue providing assistance in this unavoidably long process.
2009 is an important year and it could be decisive for Bosnia and Herzegovina. Firstly, the transfer from an Office of the High Representative to an Office of the Special Representative of the EU is within reach. It represents a significant step away from dependency for Bosnia and Herzegovina. Secondly, the period after the next general elections in 2010 should be fully utilised for the promotion of the essential reform agenda, including constitutional reform, as Mrs Pack correctly pointed out. Thirdly, the entire region is moving forward. Bosnia and Herzegovina simply cannot be allowed to remain behind. Mr President, ladies and gentlemen, I would like to end with something we all want. We want Bosnia and Herzegovina to achieve progress. We appreciate the support we receive towards reaching this objective from the honourable Members of the European Parliament.
Commission. - (FI) Mr President, ladies and gentlemen, I would like to thank everyone for this responsible debate and their support for the European perspective of the Western Balkans. I share the concern expressed in this discussion by Members such as Mrs Pack, Mr Swoboda and Mr Maaten regarding the political development of Bosnia and Herzegovina.
At times it seems as if Bosnia and Herzegovina has an unfailing ability to create and actually renew political tensions, even though common sense dictates that we should be expecting improved developments to move in another direction and political reconciliation to find a place in the political future of Bosnia and Herzegovina.
I agree with Mr Maaten that all the countries of the Western Balkans share the view that one day they will be able to join the European Union if they meet the conditions of Union membership, based as they are on the Copenhagen criteria. This is also true of Bosnia and Herzegovina; in the case of the conditions that apply to them, there will be no shortcuts or bargain discounts, and if anyone assumes there will, he or she is wrong. It is very important that this proper way of thinking gains a firm foothold in Bosnia and Herzegovina's own political debate, so that its citizens can draw their own conclusions about what sort of policy they have the right to expect from democratically elected politicians.
I see Bosnia and Herzegovina's future as follows, and my view is based on collaboration with Javier Solana, with whom we have produced several communications on the country's future and the role of the European Union there. Firstly, our aim is to move away from the Dayton era to the Brussels era, that is, from the era of the international community's High Representative to the European Union's reinforced presence in Bosnia and Herzegovina. That also probably means the 'two hat' system in the case of the EU Special Representative and Head of the European Commission Representation, so that we can exploit the political and economic resources the European Union has in the best possible way.
Obviously, a protectorate cannot apply for EU membership, and for that reason this transition is an organic ingredient, a vital element in Bosnia and Herzegovina's closer relations with the European Union, and it is because of that too that it is in the interests of politicians in the country and its citizens in particular that the terms and conditions of this process of change are met.
This issue also has political importance, because it is too easy to blame the international community for Bosnia and Herzegovina's problems, when people do not want to look in the mirror. It is too easy to blame the High Representative when you should be negotiating and trying to reach agreement with your fellow countrymen and women. I hope that in this respect Bosnia and Herzegovina's political culture will improve and mature and that the country's media will also take responsibility for ensuring that negative, nationalistic language does not get any more space than is the case at the present time in the country.
Secondly, the country needs to reform its constitution, in order for it to be able to build a viable system of government. At the moment, Bosnia and Herzegovina's system of government is too costly, too ineffective and simply incompatible with membership of the European Union. Accordingly, the constitution needs to be reformed - through evolution, not revolution - and I am pleased that there are some signs that leading politicians are discussing matters along these lines.
Thirdly and lastly, visa waiver is a crucial part of Bosnia and Herzegovina's future in Europe, and I am sure that, thus equipped, the country will be able to enter the European mainstream, which will surely be in the interests of the country itself, its citizens, and the European Union too.
rapporteur. - (SV) Mr President, I would like to thank Mr Nečas for his engagement in this debate here this evening. I would also like to thank Mr Rehn for raising the bilateral disputes which have become de facto European problems and for stressing how important it is for us not to sacrifice enlargement as a result of the financial crisis.
Bilateral disputes are currently holding back Croatia's and Macedonia's chances of continuing along the path to EU membership as they implement the necessary reforms. With my report, the European Parliament will add its voice to the chorus of those insisting that bilateral disputes must remain precisely that - bilateral - and not be confused with the accession process.
Finally, I would like to say that I believe that enlargement to the Western Balkans is too important for peace, freedom and prosperity on our own continent for us to jeopardise it.
This is the message that I would like my report to send out to the 500 million Europeans who are soon to choose a new Parliament, to the governments of the Member States, to the Commission and to the people and politicians in the Western Balkans. It is a message that is particularly important to send out at a time when the economic crisis is in danger of leading to ever more people and politicians in Europe wanting to close the door behind themselves and not allow any more people to live, work and trade where they want to on our continent. I also hope, therefore, that this is a message that my fellow Members of this Parliament will take out with them in the forthcoming election campaign. If Europe has become colder and more inward-looking, then it is a priority task for us in this House to work to make it welcoming and open once again.
I have received one motion for a resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Friday 24 April 2009.
Written statements (Rule 142)
The Western Balkans region is a special case among the countries which the European Union is close to. It is a region facing numerous challenges, where many more phases still need to be gone through before the integration process can be completed. However, it is a region whose prospects for joining the EU are clear and unambiguous.
Both my fellow Members and I wanted to ensure that this resolution confirms this fact in principle and in the details of the EU's interaction with the countries in the area. We are concerned, as I highlighted in my amendments, about a number of issues: the visa regime, the process for informing citizens about the EU, economic cooperation with the states in the Western Balkans, minorities' rights, study programmes in the EU for young people from the region, as well as strengthening interparliamentary dialogue even before these states join the EU.
We believe that the process of European unification can continue at citizen level when it has been slowed down at institutional level. I also believe that, looking at things from this perspective, we can let our concern for the region's stability to continue to be conveyed in practical ways other than through rhetoric, or from a historical viewpoint.
in writing. - (HU) The European Union's enlargement policy is the best instrument available for preserving stability and the prevailing peace in the Western Balkans region. We hope that we will be able to welcome Croatia in 2011, during the Hungarian Presidency, but this depends on Croatia finally agreeing with Slovenia on initiating bilateral talks with international mediation, regarding the division of the Bay of Piran. The purpose of the talks on the Bay of Piran is to resolve the ongoing border dispute between the two countries, without which Croatia will certainly not be able to become a member of the Community. A further condition is that Croatia also cooperates fully with the International Criminal Tribunal in The Hague in searching for and extraditing war criminals.